MEMORANDUM **
Eliza Vardumyan, a citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review *476for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Vardumyan’s motion to reopen alleging ineffective assistance of counsel because Vardumyan failed to explain the eight-month delay between the entry of the BIA’s previous order and her retention of current counsel, or otherwise establish grounds for equitable tolling. See id. at 897 (equitable tolling is available “when a petitioner is prevented from filing because of deception, fraud, or error,” as long as the petitioner acted with due diligence).
Vardumyan’s remaining contentions are uhpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.